Citation Nr: 1618809	
Decision Date: 05/10/16    Archive Date: 05/19/16

DOCKET NO.  08-18 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected disease or injury. 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1949 to February 1950.

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2008 and August 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In November 2010, the Board remanded the Veteran's TDIU claim.  In November 2013, the Board denied the Veteran's service connection and TDIU claims.  In a September 2014 Memorandum Decision, the United States Court of Appeals for Veterans Claims (Court) vacated the November 2013 Board decision and remanded the Veteran's claims for further proceedings.  In January 2015, the Board remanded the Veteran's claims.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Also, a review of the electronic records maintained in Virtual VA was conducted.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The September 2014 Court Memorandum Decision (vacating the November 2013 Board decision) referenced that a February 2011 VA medical opinion "did not explicitly opine on secondary aggravation."  Subsequently, in January 2015 the Board remanded the Veteran's service connection claim to obtain a VA addendum opinion.  The remand directives stated that "the addendum opinion must offer an opinion with supporting rationale as to whether it is at least as likely as not that a service-connected disease or injury caused or aggravated the Veteran's depression (or any other psychiatric disorder)."  In March 2015, the Veteran was afforded a VA examination and an opinion was provided.  The provided opinion stated that the Veteran's "[s]ymptoms of depression are less likely than not caused by or a result of his service-connected conditions" and was supported by an accompanying rationale.  The opinion, however, did not address aggravation.  The AOJ requested an addendum opinion in June 2015, which was provided in June 2015.  The addendum opinion stated that "[t]he [V]eteran's [service-connected] conditions...have not aggravated the [V]eteran's psychiatric condition."  The addendum opinion then cited and quoted the previously provided March 2015 and February 2011 VA opinions.  Crucially, no rationale was provided for the examiner's addendum opinion and conclusion, as was specifically requested in the January 2015 Board remand.  As such, the Board concludes that remand is required to obtain a VA opinion with supporting rationale that addresses the issue of aggravation, as outlined further in the remand directives below.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).

With respect to the Veteran's TDIU claim, as noted in the prior January 2015 Board remand, such is inexplicably intertwined with the Veteran's service-connection claim and therefore also requires remand.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  Expedited handling is requested.)

1.  Return the claims file to the examiner who conducted the March 2015 VA examination and provided the opinion (and addendum opinion), if available.  The examiner must offer an addendum opinion.  Specifically, the addendum opinion must offer an opinion with supporting rationale as to whether it is at least as likely as not that a service-connected disease or injury aggravated the Veteran's depression (or any other psychiatric disorder).

If the examiner determines that an examination of the Veteran is necessary to provide the requested opinion with rationale, then such examination will be scheduled.  If the previous examiner is no longer available, then the requested opinion with rationale must be rendered by another qualified medical professional.

2.  After completing the requested action, readjudicate the claims in light of all pertinent evidence.  If the benefits sought remain denied, furnish to the Veteran and his representative a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.     §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

